                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


KEVEN CHUMLEY,                                  §
                                                §
                                                §   CIVIL ACTION NO. 6:18-CV-00336-RWS
              Plaintiff,                        §
                                                §
v.                                              §
                                                §
SMITH COUNTY SHERIFF'S OFFICE,                  §
                                                §
                                                §
              Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. Plaintiff initiated this action on July 9, 2018.

Docket No. 1. On October 17, 2018, Defendant Smith County Sheriff’s Office filed a motion to

dismiss.   Docket No. 17. On November 6, 2018, the Magistrate Judge issued a Report

and Recommendation (“Report”) recommending that Defendant’s motion be granted. Docket

No. 21. Plaintiff subsequently filed objections to the Report. Docket No. 23. The Court reviews

de novo the portions of the Magistrate Judge’s findings to which objections have been raised.

28 U.S.C. § 636 (b)(1).

       In his Report, the Magistrate Judge found that the Smith County Sheriff’s Office is a non-

jural entity that cannot be sued in its own name. Docket No. 5 at 2–3 (citing Darby v. Pasadena

Police Dep’t, 939 F.2d 311, 313 (5th Cir. 1991)). The Magistrate Judge determined that the

Smith County Sheriff’s Office is a subsidiary of Smith County and noted that Plaintiff had not

alleged that Smith County provided the Sheriff’s Office with jural authority to engage in
litigation or that it has any separate legal existence. Id. (citing Scott v. Liberty Cty., Tex., No.

1:10-CV-609-TH, 2012 WL 6000405, at *7 (E.D. Tex. Nov. 30, 2012) (“Liberty County has not

given the Sheriff's Office jural authority, and as such, it lacks the capacity to sue or be sued.”)).

Plaintiff does not object to these findings of the Magistrate Judge, but requests that his claims

not be dismissed until he can obtain representation. Docket. No. 23 at 1.

Plaintiff has had ample time to obtain counsel in this matter and has been given two prior

opportunities to amend his complaint. See Docket Nos. 5 and 10. As the Magistrate Judge

explained, there is no constitutional right to appointment of counsel in a civil case, nor does any

statutory authority exist for such an appointment.         Docket No. 6 at 1. Plaintiff has not

demonstrated any exceptional circumstances that would warrant appointment of counsel in this

case. The Court agrees with the Magistrate Judge’s findings and finds that appointment of

counsel would not change the jural authority of the Sheriff’s Office or the ability for Plaintiff to

sue such an entity. Plaintiff requests his claims to “be heard under the umbrella of the legal

entity,” but it is Plaintiff who must ascertain against whom his claims lie.           Accordingly,

Plaintiff’s claims against the Smith County Sheriff’s Office are dismissed with prejudice as to

the Smith County Sheriff’s Office. However, to the extent Plaintiff has claims against a legal

entity, Plaintiff may proceed with those claims in a separate action.

        For the reasons discussed herein, the Court hereby ADOPTS the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the Court and GRANTS

Defendant’s motion (Docket No. 17). It is therefore




                                             Page 2 of 3
     ORDERED that Plaintiff’s claims against the Smith County Sheriff’s Office are

DISMISSED WITH PREJUDICE.

      SIGNED this 4th day of January, 2019.



                                                   ____________________________________
                                                   ROBERT W. SCHROEDER III
                                                   UNITED STATES DISTRICT JUDGE




                                     Page 3 of 3
